
	
		I
		112th CONGRESS
		1st Session
		H. R. 2410
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Towns (for
			 himself, Mr. Payne,
			 Mr. Jackson of Illinois,
			 Ms. Moore,
			 Mr. Johnson of Georgia,
			 Ms. Fudge,
			 Mr. Meeks, and
			 Mr. Carson of Indiana) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To establish a temporary private education loan debt
		  consolidation program to assist eligible borrowers in refinancing all or a
		  portion of their private education debt as Federal Direct Consolidation
		  Loans.
	
	
		1.Short title; purpose
			(a)Short
			 titleThis Act may be cited
			 as the College Debt Swap Act of
			 2011.
			(b)PurposeThe
			 purpose of this Act is to establish a temporary private education loan debt
			 consolidation program to assist eligible borrowers in refinancing all or a
			 portion of their private education debt as Federal Direct Consolidation Loans.
			2.Consolidation of
			 private education loansSection 455(g) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(g)) is amended—
			(1)by striking
			 A borrower and inserting the following:
				
					(1)In
				generalA
				borrower
					;
			(2)by inserting
			 , and any loan described in paragraph (2), after July 1,
			 2010; and
			(3)by adding at the
			 end the following new paragraph:
				
					(2)Consolidation of
				private education loans as a Federal Direct Consolidation Loan
						(A)In
				generalNotwithstanding any other provision of law, a borrower
				who meets the eligibility criteria described in paragraph (1) and
				subparagraph (B) of this paragraph shall be
				eligible to obtain a Federal Direct Consolidation loan under this paragraph
				that—
							(i)shall include an
				eligible private education loan; and
							(ii)may include a loan described in section
				428C(a)(4).
							(B)Eligible
				borrowerA borrower of an eligible private education loan is
				eligible to obtain a Federal Direct Consolidation Loan under this paragraph if
				the borrower—
							(i)is
				not in default on a loan made, insured, or guaranteed under this title or in
				default (as such term is defined in section 435(l)) on any eligible private
				education loan that the borrower is seeking to consolidate under this
				paragraph, except that a borrower who entered such default at any time during
				the period beginning on December 1, 2007, through December 31, 2009, due to an
				economic hardship (as such term is defined in section 435(o)), as determined by
				the Secretary, shall not be ineligible under this clause;
							(ii)was—
								(I)at any time on or
				after July 1, 1994, and before July 1, 2010, enrolled as an undergraduate,
				graduate, or professional student who was eligible to borrow a loan under
				section 428H or a Federal Direct Unsubsidized Stafford Loan; or
								(II)at any time on or
				after July 1, 2006, and July 1, 2010, enrolled as a graduate or professional
				student who was eligible to borrow a loan under section 428B or a Federal
				Direct PLUS loan;
								(iii)borrowed at
				least one eligible private education loan for a period of enrollment described
				in
				clause (ii);
							(iv)is in—
								(I)repayment status
				on the eligible private education loan that the borrower is seeking to
				consolidate under this paragraph; or
								(II)a grace period
				preceding repayment on such loan;
								(v)with respect to
				Federal Direct PLUS loans, does not have an adverse credit history, as such
				term is defined by the Secretary by regulation; and
							(vi)has not
				previously obtained a Federal Direct Consolidation Loan under this
				paragraph.
							(C)Definition of
				eligible private education loanFor purposes of this paragraph,
				the term eligible private education loan means a private education
				loan (as such term is defined in section 140 of the Truth in Lending Act (15
				U.S.C. 1650)) that was disbursed to a borrower on or after July 1, 1994, and
				before July 1, 2010.
						(D)Amount that may
				be consolidatedThe aggregate maximum amount of eligible private
				education loans that may be consolidated by a borrower under this paragraph
				is—
							(i)for loans made to a borrower for a period
				of enrollment described in
				subparagraph (B)(ii)(I), an amount
				equal to the amount of outstanding principal, accrued interest, and related
				fees and costs (as determined by the Secretary) owed by the borrower on
				eligible private education loans, except that the outstanding principal on the
				eligible private education loans shall not exceed—
								(I)the maximum
				aggregate amount of loans under section 428H, as of the date of the enactment
				of the College Debt Swap Act of
				2011—
									(aa)for
				an undergraduate dependent student, if the borrower was enrolled as an
				undergraduate dependent student during the period of enrollment;
									(bb)for an undergraduate independent student,
				if the borrower was enrolled as an undergraduate independent student during the
				period of enrollment; or
									(cc)for a graduate or professional student, if
				the borrower was enrolled as a graduate or professional student during the
				period of enrollment;
									minus(II)the aggregate
				amount of loans under section 428H and Federal Direct Unsubsidized Stafford
				Loans borrowed by the borrower for such period of enrollment; plus
								(ii)for loans made to a borrower for a period
				of enrollment described in
				subparagraph (B)(ii)(II), an amount
				equal to—
								(I)the total
				outstanding principal, accrued interest, and related fees and costs (as
				determined by the Secretary) owed by the borrower on eligible private education
				loans; minus
								(II)the aggregate
				amount of loans under section 428B and Federal Direct PLUS loans borrowed by
				the borrower for such period of enrollment.
								(E)Interest
				rateNotwithstanding
				subsection (b), a Federal Direct Consolidation loan made under this paragraph
				shall bear interest at an annual rate on the unpaid principal balance of the
				loan that is the weighted average, rounded to the nearest higher one-eighth of
				1 percent, of—
							(i)for loans consolidated under this paragraph
				that were made to a borrower for a period described in
				subparagraph (B)(ii)(I), the
				interest rate for a Federal Direct Unsubsidized Stafford Loan for which the
				first disbursement is made on the day before the date of enactment of the
				College Debt Swap Act of 2011;
				and
							(ii)for loans consolidated under this paragraph
				that were made to a borrower for a period described in
				subparagraph (B)(ii)(II), the
				interest rate for a Federal Direct PLUS loan for which the first disbursement
				is made on the day before the date of enactment of the
				College Debt Swap Act of
				2011.
							(F)Payment to the
				holder
							(i)SecretaryFor each eligible private education loan
				that a borrower is consolidating under this paragraph, the Secretary shall make
				a payment to the holder of such loan in an amount equal to the amount
				consolidated under this paragraph with respect to such loan.
							(ii)HolderUpon receipt of a payment described in
				clause (i), a holder shall discharge the liability on the loan consolidated
				under this paragraph in the amount of such payment.
							(G)Outreach
				activities required
							(i)In
				generalThe Secretary shall conduct outreach activities described
				in
				clause (ii) to inform and educate
				students and their families about the temporary private education loan
				consolidation program under this paragraph.
							(ii)Required
				components of outreachThe Secretary shall provide for the broad
				dissemination of information on the program under this paragraph by—
								(I)operating and
				maintaining an Internet website through which individuals may obtain
				information on changes made to the program;
								(II)developing and
				disseminating information to alumni of undergraduate, graduate, and
				professional schools who may be eligible for the program;
								(III)providing
				assistance to institutions of higher education to educate graduates on the
				availability of the program; and
								(IV)ensuring that all
				outreach efforts are developed using plain language and are culturally- and
				language-appropriate.
								(iii)Use of other
				entitiesIn carrying out this subparagraph, the Secretary may
				work with other appropriate entities to facilitate the dissemination of
				information under this subparagraph and provide assistance as described in this
				subparagraph.
							(H)Authorization
				and appropriationThere are
				authorized to be appropriated, and there are appropriated, such sums as may be
				necessary to carry out this paragraph. The amounts made available under this
				subparagraph shall remain available until June 30, 2012.
						(I)Period of
				authorityThe authority to
				make Federal Direct Consolidation loans under this paragraph shall begin 30
				days after the date of the enactment of the College Debt Swap Act of 2011 and shall
				expire on June 30, 2012.
						.
			3.Conforming
			 amendmentSection
			 428C(a)(3)(B)(i)(V) of the Higher Education Act of 1965 (20 U.S.C.
			 1078–3(a)(3)(B)(i)(V)) is amended—
			(1)by striking
			 or at the end of item (bb);
			(2)by striking the
			 period at the end of item (cc) and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(dd)for the purpose of consolidating an
				eligible private education loan under section 455(g)(2), whether such loan is
				consolidated only with other eligible private education loans or consolidated
				with loans described in paragraph
				(4).
					.
			
